


Exhibit 10.7

 

 

UNDERWRITING FEE REIMBURSEMENT AGREEMENT

 

by and among

 

PENNYMAC MORTGAGE INVESTMENT TRUST,

 

PENNYMAC OPERATING PARTNERSHIP, L.P.

 

and

 

PNMAC CAPITAL MANAGEMENT, LLC

 

Dated as of August 4, 2009

 

 

--------------------------------------------------------------------------------


 

UNDERWRITING FEE REIMBURSEMENT AGREEMENT, dated as of August 4, 2009, by and
among PennyMac Mortgage Investment Trust, a Maryland real estate investment
trust (the “Trust”), PennyMac Operating Partnership, L.P., a Delaware limited
partnership (the “Operating Partnership”), and PNMAC Capital Management, LLC, a
Delaware limited liability company (the “Manager”).

 

W I T N E S S E T H:

 

WHEREAS, the Trust is a newly-formed Maryland real estate investment trust which
intends to invest primarily in residential mortgage loans and mortgage-related
assets and intends to qualify as a real estate investment trust for federal
income tax purposes and will elect to receive the tax benefits accorded by
Sections 856 through 860 of the Internal Revenue Code of 1986, as amended (the
“Code”);

 

WHEREAS, the Trust conducts substantially all of its operations, and makes
substantially all of its investments, through the Operating Partnership, which
is a Subsidiary of the Trust;

 

WHEREAS, the Manager has entered into the Management Agreement (as defined
herein), pursuant to which the Manager will manage the business and investment
affairs of the Trust and its subsidiaries; and

 

WHEREAS, the Manager has entered into the Underwriting Agreement (as defined
herein), pursuant to which, among other things, the Manager has agreed to pay to
the Underwriters (as defined herein) the Manager Offering Payments (as defined
herein).

 

NOW THEREFORE, in consideration of the premises and agreements hereinafter set
forth, the parties hereto hereby agree as follows:

 


SECTION 1.  DEFINITIONS.  (A)  THE FOLLOWING TERMS SHALL HAVE THE MEANINGS SET
FORTH IN THIS SECTION 1(A):


 

“Affiliate” means (1) any Person directly or indirectly controlling, controlled
by or under common control with such other Person, (2) any executive officer or
general partner of such other Person and (3) any legal entity for which such
Person acts as an executive officer or general partner.

 

“Agreement” means this Underwriting Fee Reimbursement Agreement, as amended,
supplemented or otherwise modified from time to time.

 

“Board of Trustees” means the board of trustees of the Trust.

 

“Business Day” means any day except a Saturday, a Sunday or a day on which
banking institutions in New York, New York are not required to be open.

 

“Closing Date” means the date of closing of the Initial Public Offering.

 

“Code” has the meaning set forth in the Recitals.

 

--------------------------------------------------------------------------------


 

“Common Shares” means the common shares of beneficial interest, par value $0.01,
of the Trust.

 

“Conditional Payment Period” has the meaning set forth in Section 2(a).

 

“Core Earnings” means:

 

(A) GAAP net income (loss) excluding non-cash equity compensation expense;

 

(B) excluding any unrealized gains, losses or other non-cash items recorded in
the period, regardless of whether such items are included in other comprehensive
income or loss, or in net income; and

 

(C) adjusted to exclude one-time events pursuant to changes in GAAP and certain
other non-cash charges after discussions between the Manager and the Independent
Trustees and after approval by a majority of the Independent Trustees.

 

“Core Earnings Offset” has the meaning ascribed to such term in the Management
Agreement.

 

“GAAP” means generally accepted accounting principles in effect in the United
States on the date such principles are applied.

 

“Incentive Fee” has the meaning ascribed to such term in the Management
Agreement.

 

“Independent Trustee” means a member of the Board of Trustees who is not an
officer or employee of the Manager or any Affiliate thereof and who otherwise is
“independent” in accordance with the rules of the NYSE or such other securities
exchange on which the Common Shares may be listed.

 

“Initial Public Offering” means the sale by the Trust of 14,706,327 Common
Shares in the initial public offering of the Trust registered with the
Securities and Exchange Commission.

 

“Manager Conditional Payment” has the meaning set forth in Section 2(a).

 

“Manager Offering Payments” has the meaning ascribed to such term in the
Underwriting Agreement.

 

“Management Agreement” means that certain management agreement, dated the date
hereof, among the Trust, the Operating Partnership and the Manager.

 

“NYSE” means the New York Stock Exchange, Inc.

 

“Performance Hurdle” has the meaning set forth in Section 2(a).

 

“Person” means any natural person, corporation, partnership, association,
limited liability company, estate, trust, joint venture, unincorporated
association, any federal, state, county or municipal government or any bureau,
department or agency thereof or any other legal entity and any fiduciary acting
in such capacity on behalf of the foregoing.

 

2

--------------------------------------------------------------------------------


 

“REIT” means a “real estate investment trust” as defined under the Code.

 

“Subsidiary” means any subsidiary of the Trust, any partnership (including the
Operating Partnership), the general partner of which is the Trust or any
subsidiary of the Trust; any limited liability company, the managing member of
which is the Trust or any subsidiary of the Trust; and any corporation or other
entity of which a majority of (i) the voting power of the voting equity
securities or (ii) the outstanding equity interests is owned, directly or
indirectly, by the Trust or any subsidiary of the Trust.

 

“Termination Fee” has the meaning ascribed to such term in the Management
Agreement.

 

“Underwriters” means the underwriters named in the Underwriting Agreement.

 

“Underwriting Agreement” means the purchase agreement, dated July 29, 2009,
among the Trust, the Operating Partnership, the Manager and the Underwriters
relating to the Initial Public Offering.

 


(B)           AS USED HEREIN, ACCOUNTING TERMS RELATING TO THE TRUST AND THE
SUBSIDIARIES, IF ANY, NOT DEFINED IN SECTION 1(A) AND ACCOUNTING TERMS PARTLY
DEFINED IN SECTION 1(A), TO THE EXTENT NOT DEFINED, SHALL HAVE THE RESPECTIVE
MEANINGS GIVEN TO THEM UNDER GAAP.


 


(C)           THE WORDS “HEREOF,” “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR
IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER TO THIS AGREEMENT AS A WHOLE AND
NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT, AND SECTION REFERENCES ARE TO
THIS AGREEMENT UNLESS OTHERWISE SPECIFIED.


 


(D)           THE MEANINGS GIVEN TO TERMS DEFINED HEREIN SHALL BE EQUALLY
APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.  THE WORDS
INCLUDE, INCLUDES AND INCLUDING SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE
“WITHOUT LIMITATION.”


 


SECTION 2.  CONDITIONAL PAYMENT TO THE MANAGER.


 


(A)           THE TRUST AND THE OPERATING PARTNERSHIP ACKNOWLEDGE THE OBLIGATION
OF THE MANAGER TO PAY TO THE UNDERWRITERS THE MANAGER OFFERING PAYMENTS PURSUANT
TO THE TERMS OF THE UNDERWRITING AGREEMENT.  THE TRUST AND THE OPERATING
PARTNERSHIP AGREE TO REIMBURSE THE MANAGER AN AMOUNT (THE “MANAGER CONDITIONAL
PAYMENT”) EQUAL TO THE MANAGER OFFERING PAYMENTS IF DURING ANY FULL FOUR
CALENDAR QUARTER PERIOD DURING THE 24 FULL CALENDAR QUARTERS AFTER THE CLOSING
DATE (THE “CONDITIONAL PAYMENT PERIOD”), THE TRUST’S CORE EARNINGS FOR SUCH
FOUR-QUARTER PERIOD AND EXCLUDING THE AMOUNT OF ANY INCENTIVE FEE EQUALS OR
EXCEEDS THE PRODUCT OF:


 

(1)                                  the weighted average of the issue price per
Common Share of all of the Trust’s public offerings of Common Shares (including
the Initial Public Offering) multiplied by the weighted average number of Common
Shares outstanding (including, for the avoidance of doubt, restricted share
units granted under one or more of the Trust’s equity incentive plans) in the
four-quarter period; and

 

3

--------------------------------------------------------------------------------


 

(2)                                  8.0% (such product of (1) and (2), the
“Performance Hurdle”).

 

For the avoidance of doubt, for purposes of determining whether the Manager
Conditional Payment is payable, Core Earnings shall not be offset by the Core
Earnings Offset in determining whether the Performance Hurdle has been met.

 

For purposes of determining whether the Performance Hurdle has been met,
outstanding limited partnership interests in the Operating Partnership (other
than limited partnership interests held by the Trust) shall be treated as
outstanding Common Shares.

 


(B)           DURING THE CONDITIONAL PAYMENT PERIOD IF THE MANAGER CONDITIONAL
PAYMENT HAS NOT BEEN MADE, THE MANAGER SHALL COMPUTE CORE EARNINGS FOR EACH FULL
FOUR-QUARTER PERIOD WITHIN 30 DAYS AFTER THE END OF EACH CALENDAR QUARTER AND
SHALL PROMPTLY DELIVER SUCH COMPUTATIONS TO THE BOARD OF TRUSTEES (BUT IN NO
EVENT LATER THAN THE DATE THAT IS 35 DAYS AFTER THE END OF EACH CALENDAR
QUARTER).  IN THE EVENT THAT THE PERFORMANCE HURDLE HAS BEEN MET, THE MANAGER
CONDITIONAL PAYMENT SHALL BE PAID IN CASH TO THE MANAGER NO LATER THAN THE DATE
WHICH IS FIVE (5) BUSINESS DAYS AFTER THE DATE OF DELIVERY TO THE BOARD OF
TRUSTEES OF SUCH COMPUTATIONS OF CORE EARNINGS.


 

(c)           In the event the Termination Fee is payable under the Management 
Agreement prior to the end of the Conditional Payment Period and the Manager
Conditional Payment has not been paid, the amount of the Manager Conditional
Payment shall be paid in cash to the Manager on the same date as the payment of
the Termination Fee in reimbursement of the Manager’s payment of the Manager
Offering Payments.

 


SECTION 3.  NO JOINT VENTURE.  THE TRUST, THE OPERATING PARTNERSHIP AND THE
MANAGER ARE NOT PARTNERS OR JOINT VENTURERS WITH EACH OTHER AND NOTHING HEREIN
SHALL BE CONSTRUED TO MAKE THEM SUCH PARTNERS OR JOINT VENTURERS OR IMPOSE ANY
LIABILITY AS SUCH ON ANY OF THEM.


 


SECTION 4.  TERM; TERMINATION.  THIS AGREEMENT SHALL BECOME EFFECTIVE ON THE
CLOSING DATE AND SHALL CONTINUE IN OPERATION, UNTIL THE EARLIER OF (A) THE
PAYMENT IN FULL OF THE MANAGER CONDITIONAL PAYMENT AND (B)  AUGUST 4, 2015.  IF
THE PERFORMANCE HURDLE IS NOT MET OR EXCEEDED FOR A FULL FOUR CALENDAR QUARTER
PERIOD DURING THE CONDITIONAL PAYMENT PERIOD, THIS AGREEMENT AND THE CONDITIONAL
OBLIGATION TO REIMBURSE THE MANAGER FOR THE MANAGER OFFERING PAYMENTS SHALL
TERMINATE.


 


SECTION 5.  ASSIGNMENTS.  (A)  THIS AGREEMENT SHALL NOT BE ASSIGNED BY ANY PARTY
HERETO  WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTIES, EXCEPT IN THE
CASE OF ASSIGNMENT BY THE TRUST OR THE OPERATING PARTNERSHIP TO ANOTHER REIT (IN
THE CASE OF THE TRUST) OR OTHER ORGANIZATION WHICH IS A SUCCESSOR (BY MERGER,
CONSOLIDATION, PURCHASE OF ASSETS, OR SIMILAR TRANSACTION) TO THE TRUST OR THE
OPERATING PARTNERSHIP, IN WHICH CASE SUCH SUCCESSOR ORGANIZATION SHALL BE BOUND
UNDER THIS AGREEMENT AND BY THE TERMS OF SUCH ASSIGNMENT IN THE SAME MANNER AS
THE TRUST AND THE OPERATING PARTNERSHIP ARE BOUND UNDER THIS AGREEMENT.


 


SECTION 6.  MISCELLANEOUS.


 


(A)           NOTICES.  ALL NOTICES, REQUESTS AND DEMANDS TO OR UPON THE
RESPECTIVE PARTIES HERETO TO BE EFFECTIVE SHALL BE IN WRITING (INCLUDING BY
TELECOPY), AND, UNLESS OTHERWISE

 

4

--------------------------------------------------------------------------------


 


EXPRESSLY PROVIDED HEREIN, SHALL BE DEEMED TO HAVE BEEN DULY GIVEN OR MADE WHEN
DELIVERED AGAINST RECEIPT OR UPON ACTUAL RECEIPT OF (1) PERSONAL DELIVERY, (2)
DELIVERY BY REPUTABLE OVERNIGHT COURIER, (3) DELIVERY BY FACSIMILE TRANSMISSION
WITH TELEPHONIC CONFIRMATION OR (4) DELIVERY BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, RETURN RECEIPT REQUESTED, ADDRESSED AS SET FORTH BELOW (OR TO
SUCH OTHER ADDRESS AS MAY BE HEREAFTER NOTIFIED BY THE RESPECTIVE PARTIES HERETO
IN ACCORDANCE WITH THIS SECTION 6):

 

The Trust and the

 

Operating Partnership:

PennyMac Mortgage Investment Trust

 

PennyMac Operating Partnership, L.P.

 

27001 Agoura Road, Third Floor

 

Calabasas, California 91301

 

Attention: Chief Executive Officer

 

Fax: (818) 337-2138

 

 

with a copy to:

Sidley Austin LLP

 

787 Seventh Avenue

 

New York, New York 10019

 

Attention: Edward J. Fine and J. Gerard Cummins

 

Fax: (212) 839-5599

 

 

the Manager:

PNMAC Capital Management, LLC

 

27001 Agoura Road, Third Floor

 

Calabasas, California 91301

 

Attention: Chief Executive Officer

 

Fax: (818) 337-2138

 

 

with a copy to:

PNMAC Capital Management, LLC

 

27001 Agoura Road, Third Floor

 

Calabasas, California 91301

 

Attention: Chief Legal Officer

 

Fax: (818) 337-2138

 


(B)           BINDING NATURE OF AGREEMENT; SUCCESSORS AND ASSIGNS.  THIS
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO
AND THEIR RESPECTIVE HEIRS, PERSONAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS AS
PROVIDED HEREIN.


 


(C)           INTEGRATION.  THIS AGREEMENT CONTAINS THE ENTIRE AGREEMENT AND
UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER
HEREOF, AND SUPERSEDES ALL PRIOR AND CONTEMPORANEOUS AGREEMENTS, UNDERSTANDINGS,
INDUCEMENTS AND CONDITIONS, EXPRESS OR IMPLIED, ORAL OR WRITTEN, OF ANY NATURE
WHATSOEVER WITH RESPECT TO THE SUBJECT MATTER HEREOF.  THE EXPRESS TERMS HEREOF
CONTROL AND SUPERSEDE ANY COURSE OF PERFORMANCE AND/OR USAGE OF THE TRADE
INCONSISTENT WITH ANY OF THE TERMS HEREOF.


 


(D)           AMENDMENTS.  NEITHER THIS AGREEMENT, NOR ANY TERMS HEREOF, MAY BE
AMENDED, SUPPLEMENTED OR MODIFIED EXCEPT IN AN INSTRUMENT IN WRITING EXECUTED BY
THE PARTIES HERETO.

 

5

--------------------------------------------------------------------------------


 


(E)           GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA, WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAW.  EACH OF THE PARTIES HERETO
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
CALIFORNIA AND THE UNITED STATES DISTRICT COURT FOR ANY DISTRICT WITHIN SUCH
STATE FOR THE PURPOSE OF ANY ACTION OR JUDGMENT RELATING TO OR ARISING OUT OF
THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY AND TO THE LAYING
OF VENUE IN SUCH COURT.


 


(F)            WAIVER OF JURY TRIAL.  EACH PARTY HERETO ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND, THEREFORE, EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT TO
ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


(G)           NO WAIVER; CUMULATIVE REMEDIES.  NO FAILURE TO EXERCISE AND NO
DELAY IN EXERCISING, ON THE PART OF A PARTY HERETO, ANY RIGHT, REMEDY, POWER OR
PRIVILEGE HEREUNDER SHALL OPERATE AS A WAIVER THEREOF; NOR SHALL ANY SINGLE OR
PARTIAL EXERCISE OF ANY RIGHT, REMEDY, POWER OR PRIVILEGE HEREUNDER PRECLUDE ANY
OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, REMEDY,
POWER OR PRIVILEGE.  THE RIGHTS, REMEDIES, POWERS AND PRIVILEGES HEREIN PROVIDED
ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY RIGHTS, REMEDIES, POWERS AND PRIVILEGES
PROVIDED BY LAW.


 


(H)           COSTS AND EXPENSES.  EACH PARTY HERETO SHALL BEAR ITS OWN COSTS
AND EXPENSES (INCLUDING THE FEES AND DISBURSEMENTS OF COUNSEL AND ACCOUNTANTS)
INCURRED IN CONNECTION WITH THE NEGOTIATIONS AND PREPARATION OF AND THE CLOSING
UNDER THIS AGREEMENT, AND ALL MATTERS INCIDENT THERETO.


 


(I)            SECTION HEADINGS.  THE SECTION AND SUBSECTION HEADINGS IN THIS
AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT BE DEEMED TO ALTER
OR AFFECT THE INTERPRETATION OF ANY PROVISIONS HEREOF.


 


(J)            COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED BY THE PARTIES TO
THIS AGREEMENT ON ANY NUMBER OF SEPARATE COUNTERPARTS (INCLUDING BY TELECOPY),
AND ALL OF SAID COUNTERPARTS TAKEN TOGETHER SHALL BE DEEMED TO CONSTITUTE ONE
AND THE SAME INSTRUMENT.


 


(K)           SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT WHICH IS PROHIBITED
OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE
INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT
INVALIDATING THE REMAINING PROVISIONS HEREOF, AND ANY SUCH PROHIBITION OR
UNENFORCEABILITY IN ANY JURISDICTION SHALL NOT INVALIDATE OR RENDER
UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto have executed this Underwriting
Fee Reimbursement Agreement as of the date first written above.

 

 

PENNYMAC MORTGAGE INVESTMENT TRUST

 

 

 

 

By:

/s/ Jeff Grogin

 

 

Name: Jeff Grogin

 

 

Title: Secretary and Chief Legal Officer

 

 

 

 

 

 

 

PENNYMAC OPERATING PARTNERSHIP, L.P.

 

 

 

 

 

 

 

By:

PENNYMAC GP OP, INC.,

 

 

its General Partner

 

 

 

 

By:

/s/ Jeff Grogin

 

 

Name: Jeff Grogin

 

 

Title: Executive Vice President and Secretary

 

 

 

 

 

 

 

PNMAC CAPITAL MANAGEMENT, LLC

 

 

 

 

By:

/s/ Jeff Grogin

 

 

Name: Jeff Grogin

 

 

Title:   Secretary and Chief Legal Officer

 

7

--------------------------------------------------------------------------------
